t c memo united_states tax_court a j jones petitioner v commissioner of internal revenue respondent docket no 19290-07l filed date frederick j o’laughlin for petitioner g chad barton for respondent memorandum findings_of_fact and opinion morrison judge this collection_due_process cdp case is before the court on respondent’s amended motion for summary_judgment to uphold his appeals officer’s determination to sustain a notice_of_intent_to_levy the levy on petitioner’s assets for her income_tax_liability petitioner alleged in her petition that respondent had erred by sustaining the levy and specifically by sustaining the levy after allegedly finding that it was more intrusive than necessary respondent moved for summary_judgment on the grounds that his appeals officer had properly based his determination on petitioner’s repeated failures to file tax returns provide requested information and propose collection alternatives and that the appeals officer actually determined that the levy was not more intrusive than necessary but simply made a misstatement in his notice_of_determination petitioner did not respond to the motion with specific facts showing that there is a genuine issue for trial the record before the court did enable us to consider her claim that the appeals officer determined the levy to be more intrusive than necessary instead she conceded that she is statutorily prohibited from challenging her underlying tax_liability but argued that we should review respondent’s determination of that tax_liability we find that petitioner has conceded this argument by failing to properly raise it in her petition we also find in any case that the argument is a circuitous still prohibited challenge to her underlying tax_liability and that petitioner has failed to set forth specific facts showing a genuine issue for trial with respect to the liability upon examination of the notice_of_determination we find that the appeals officer did not determine that the levy was more intrusive than necessary but simply made a misstatement finally we refuse to further consider petitioner’s argument that respondent erred by sustaining the levy because it is too broad to give respondent and the court notice of any particular issue for decision therefore we will grant respondent’s motion findings_of_fact petitioner failed to timely file an income_tax return for respondent prepared on her behalf with respect to her income_tax a substitute for return respondent issued and petitioner apparently received a notice_of_deficiency for her income_tax in or around date petitioner 1respondent has previously represented to this court that a substitute for return means a return or partial return which respondent prepares for a taxpayer who does not file a return 121_tc_111 n 118_tc_155 n 2respondent’s date computer transcript of petitioner’s tax account indicates that he issued her a notice_of_deficiency on or around date it lists transaction code which means that a notice_of_deficiency informally known as a 90-day letter was issued for that date see administration internal_revenue_manual cch pt at big_number through big_number date irs document adp and idrs information petitioner’s concession in her response to respondent’s motion that she cannot dispute her underlying tax_liability by statute implies her recognition that sec_6330 did not permit her to raise the issue at the cdp hearing because she received a statutory_notice_of_deficiency for the tax_liability or otherwise had an opportunity to dispute the liability while petitioner’s continued failed to file a tax_court petition to challenge the notice_of_deficiency and did not otherwise dispute the notice_of_deficiency respondent then assessed the deficiency respondent sent petitioner an irs notice cp final notice notice_of_intent_to_levy and notice of your right to a hearing for her unpaid income_tax on date petitioner duly requested a cdp hearing to contest the levy she explained in this request that taxpayer disagrees with the final notice_of_intent_to_levy because a levy would cause a great hardship to taxpayer taxpayer does not have the ability to pay the entire tax_liability owned owed because both taxpayers sic are disabled respondent’s appeals officer conducted the cdp hearing through a series of communications with petitioner which included but were not limited to a face-to-face in-person meeting with her counsel on date respondent sent petitioner and her counsel copies of a letter which acknowledged continued receipt of the notice_of_deficiency would explain this most simply our analysis would not differ materially if there were a different reason for her being statutorily unable to dispute her underlying tax_liability all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3nothing before the court explains or substantiates petitioner’s allegation that she and as we infer that she alleges her husband are disabled petitioner’s request for a cdp hearing explained that he had not received her and tax returns and asked her to submit them by date on date respondent sent them copies of a letter which scheduled a conference call as part of petitioner’s cdp hearing explained the factors he would have to consider in the hearing and requested that she provide a completed collection information statement a form statement of her finances income_tax returns for and and any other federal tax returns required to be filed since he would need the foregoing materials to consider alternatives to the levy on date petitioner’s counsel requested a face-to-face in-person meeting on date respondent sent petitioner and her counsel copies of a letter which scheduled a conference call for date requested her collection information statement and and tax returns and stated in underlined text your poa power_of_attorney ie counsel requested a face-to-face conference to discuss the potential levy action unless you become compliant and can present a serious plan of action to pay i do not believe a face-to-face meeting would be 4the record before the court does not indicate whether petitioner filed her or return the attachment to the notice_of_determination upon the cdp hearing and petitioner’s response to respondent’s motion for summary_judgment state that she did not file her return productive cdp should not be used as a forum to delay collection during the date call petitioner’s counsel said that petitioner in the appeals officer’s account was basically destitute and would provide proof thereof requested that a face-to-face meeting be scheduled for date and said that petitioner would provide all delinquent tax returns and an updated financial statement at the date face-to-face meeting petitioner’s counsel explained to the appeals officer that since petitioner was not cooperative in providing the requested information he was not able to further assist her and he requested that the appeals officer issue his notice_of_determination the notice_of_determination dated date stated under the heading summary and determination that appeals has determined the automated call site customer service office acs has met all legal and administrative requirements with respect to the issuance of the final notice_of_intent_to_levy cp notice your power_of_attorney poa requested and was granted a face-to-face collection_due_process cdp hearing on date the cdp hearing was held with your poa he indicates that you did not provide any documentation and there was no collection alternative proposed additionally transcripts confirm that you are not current with filing_requirements it is appeals determination to sustain the proposed levy action the case will be remitted back to the originating office to resume collection the appeals_office explained how it applied relevant fact and law to arrive at the determination in an attachment to the notice_of_determination the attachment ended it is appeals determination the issuance of a notice_of_levy would not balance the government’s need to efficiently collect these tax_liabilities and is deemed more intrusive than necessary the accounts will be sent back to the originating acs office to resume collection emphasis added petitioner timely filed a petition with the court for review of respondent’s determination the petition stated that she resided in oklahoma which means that this case would generally be appealable to the court_of_appeals for the tenth circuit see sec_7482 opinion we are asked to decide whether summary_judgment is appropriate summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 a motion for summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there 5the notice_of_determination was issued by an irs appeals team manager but reflected the factual and legal determinations the appeals officer had set forth in irs form 5402-c appeals transmittal and case memo - cdp for the manager’s review is no genuine issue as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law see eg 119_tc_157 in conducting our analysis we view all of the facts in the light most favorable to the non-movant and draw all reasonable inferences from the record in favor of the non-moving party 468_f3d_1243 10th cir since petitioner did not present any facts other than a copy of the notice_of_determination whose content is not in dispute and acknowledgment of certain facts respondent had presented in his motion we rely on respondent’s version of the facts we do not find that any material inferences can be drawn from them in either party’s favor respondent moved for summary_judgment on the grounds that his appeals officer correctly sustained the notice_of_intent_to_levy he argued that the determination was correct because petitioner had repeatedly failed to file tax returns see eg 6we reject petitioner’s unexplained and unsubstantiated allegations that she and apparently her husband are disabled and that she was destitute as too vague to inform our consideration of this case we note that she repeatedly failed to provide the appeals officer the financial statement that would have reflected any lack of income or assets 129_tc_107 provide requested information see eg prater v commissioner tcmemo_2007_241 roman v commissioner t c memo or propose a collection alternative see eg chandler v commissioner t c memo he argued that the appeals officer did not find the levy to be more intrusive than necessary as petitioner had alleged in her petition but merely made what respondent alleged was a misstatement to this effect rule b provides that a petition in a lien or levy action such as this case must contain c lear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed to be conceded petitioner’s assignment of error is as follows petitioner assigns error in the determination that a levy is appropriate and b to send the account back to acs collection when the appeals_office found that the collection levy was more intrusive than necessary 7we have in other cases considered issues that the parties belatedly raised or even did not raise at all but do not do so routinely see eg 114_tc_184 90_tc_430 affd 867_f2d_749 2d cir clough v commissioner tcmemo_2007_106 relying on the appeals officer’s obvious failure to verify that the requirements of applicable law and administrative procedures had been met rather than the taxpayer’s entirely meritless arguments to find that he had abused his discretion in sustaining a levy in 122_tc_280 affd 132_fedappx_919 2d cir we held in the context of the rule b requirement for c lear and concise lettered statements of the facts on which the petitioner bases each assignment of error that rule requires the petition in a lien or levy case to be sufficiently specific to enable respondent to mount a defense if he has one and to tell the court what specifically it must decide more generally rule a provides that t he purpose of the pleadings is to give the parties and the court fair notice of the matters in controversy and the basis for their respective positions since petitioner’s statement that she assigns error in the d etermination that levy is appropriate is so vague that it does not give respondent or the court notice of any specific issue we consider it not to be a valid assignment of any error petitioner is therefore deemed to have conceded all issues other than her allegation that the appeals officer determined that the levy was more intrusive than necessary these foreclosed issues include petitioner’s argument in her response to respondent’s motion for summary_judgment that respondent abused his discretion by not confirming his previous computation of her tax_liability in connection with the cdp hearing or confirming that she was required to file the returns the appeals officer requested petitioner did not set forth additional facts to support her allegation that the levy was more intrusive than necessary in her response to respondent’s motion for summary_judgment however we need only the record already before the court to consider this allegation upon examining the notice_of_determination including its explanatory attachment we find that the appeals officer did not find the levy to be more intrusive than necessary in which event the levy might have been improper under sec_6330 but as respondent contends merely made a misstatement the notice and attachment state and 8since we find that the argument is essentially a statutorily prohibited challenge to petitioner’s underlying tax_liability we need not consider whether to except it from the general requirement that all issues be raised in the pleadings see 129_tc_178 an offer-in- compromise based upon doubt as to liability is a challenge to underlying tax_liability within the meaning of sec_6330 as is a request that the irs conduct an audit_reconsideration to reconsider its changes to a taxpayer’s liability see irs publication what you should know about the audit_reconsideration process so respondent does not abuse his discretion in refusing to delay collection pending such an offer or audit_reconsideration if the challenge is barred even if we could consider the argument we expect that it would fail because petitioner’s incoherent evasive language does not allege much less set forth specific facts to show that respondent’s previous tax computation was incorrect or that she was not required to file the returns the appeals officer requested moreover since nothing before the court suggests that respondent erred other than the statement in the notice_of_determination which petitioner duly raised we need not consider raising any issue on our own in this case petitioner does not dispute that she did not challenge her tax_liability propose any collection alternatives or provide any documentation including her and tax returns since each step of the appeals officer’s analysis in the notice and attachment is consistent with a proper determination to sustain the levy and nothing before the court suggests that he failed to consider any relevant fact or erred in any consideration to infer that he found the levy to be improper would be unreasonable since we find that petitioner could not prevail we will grant respondent’s motion to reflect the foregoing an order and decision will be entered for respondent
